Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/18/2022.
Response to Amendment.
2.	Claims 21-23, 26, 31-33, 36 have been amended.  
	A terminal disclaimer has been submitted and approved and the double patenting rejection overcome.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.  Cited prior art Watson teaches a period of interaction allowing a user to interact with displayed content, which reads on the amended limitations.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-26,29-36,39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al (2015/0382047) in view of Watson (2008/0155633)

Regarding claim 21 Van OS teaches A computer-implemented method (abstract: systems and processes; fig 1-3), comprising: 
operating a device in a first mode corresponding to sending audio data for language processing following detection of a wakeword (48: virtual assistant; device; speech input; 91: trigger phrase); 
receiving first audio data representing a first utterance (91 user utterance); 
processing the first audio data to determine a representation of the wakeword (91: user uttering a trigger phrase that is recognizable e.g. uttering Hey Assistant to commence listening for a command); 
in response to determining the representation of the wakeword, causing language processing to be performed using at least a portion of the first audio data (91: user uttering a trigger phrase that is recognizable e.g. uttering Hey Assistant to commence listening for a command – receiving and processing user input utterance that includes a wakeword); 

in response to receiving the first audio data representing the first utterance, determining to operate the device in a second mode corresponding to sending further audio data [received within a period of time] for language processing, the further audio data being sent for language processing without detection of a wakeword (160: user queries include questions about media content shown on display; 170 user can reference actors, players, characters, locations, teams, sporting event details, movie subjects, or a variety of other information associated with displayed content in forming queries, and the virtual assistant system can similarly disambiguate such requests and determine user intent based on displayed content and associated metadata; 189 content based suggestions; 196 notification or alert; notification based suggestions – interpreted as allowing user to present inputs regarding displayed content; 
 160 media content shown on display; 170; 189; 196 notification or alert); 
receiving second audio data representing a second utterance (160 user queries include questions about media content shown on display; 145; 193; 198);
[determining the second utterance was received within the period of time; and] 
in response to operating the device in the second mode and the second utterance being received [within the period of time], causing language processing to be performed using at least a portion of the second audio data regardless of whether the second audio data includes a representation of the wakeword
(160; 166-167; 193; 198
[0167] In some examples, a user query directed to a virtual assistant can include an ambiguous reference using the name of a character, the name of an actor, the name of a program, the name of player, or the like. In some examples, however, the content shown on display 112 and associated metadata can be used to disambiguate user requests and determine user intent. 
[0168] Given the determined user intent (e.g., resolution of the character reference “Blanche”) and the determination of the result of the query (e.g., other media associated with the actress who plays “Blanche”), a response can be provided to the user.
 where application teaches (of second mode):
22: the skill could be automatically enabled to enter listening mode that indicate that Wheel of Fortune is being watched); the language processing system being independently aware that the individual is watching Wheel of Fortune;
26: device may be utilized to listen for utterances from the individual related to the content being broadcast and the skill);

But does not specifically teach  
Where Watson teaches audio data/utterance received within a period of time (47 period of interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Watson to allow for the audio data to be applied to the appropriate displayed content, and allow the system to not remain idle for an extended period.


Regarding claim 22 Van Os teaches The computer-implemented method of claim 21, further comprising: 
Prior to determining to operate the device in the second mode, determining the first utterance corresponds to a session (fig 4E; 48: searching for media content; 95 speech input); 
Determining the session involves a skill (fig 4E; 48: searching for media content; 95 speech input);
determining the session is to involve further utterances (fig 4E; 48; 95); and 
in response to the session involving further utterances, determining to operate the device in the second mode (interpreted as displaying media based on a user request; and then allowing user to submit queries regarding displayed content once it has been displayed 160; 167; 170).  

Regarding claim 23 Van Os teaches The computer-implemented method of claim 21, wherein: causing the language processing to be performed is further in response to determining the second utterance is directed to the device (160: user queries include questions about media content shown on display).  

Regarding claim 24 Van Os teaches The computer-implemented method of claim 21, further comprising: 
determining a skill operating with respect to the device (interacting with broadcast content fig 19; 160: video shown in the background); and 
operating the device in the second mode for utterances corresponding to the skill (160: user queries include questions about media content shown on display).  

Regarding claim 25 Van Os teaches The computer-implemented method of claim 24, further comprising: 
receiving third audio data representing a third utterance not related to the skill (48 – commands for system, not specific to displayed content); and 
prior to causing language processing to be performed using at least a portion of the third audio data, determining the third audio data includes a representation of the wakeword (91: trigger phrase).  

Regarding claim 26 Van Os teaches The computer-implemented method of claim 24, further comprising: prior to causing the language processing to be performed using at least the portion of the second audio data, determining the second utterance corresponds to the skill (160; 167-168 content shown on display and associated metadata can be used to disambiguate user requests and determine user intent).  

Regarding claim 29 Van Os teaches The computer-implemented method of claim 24, further comprising: 
determining the skill has ceased operation with respect to the device (163: content shown on display can change); and 
discontinuing operation of the device in the second mode (163: content shown on display can change; result of query determined based on users view at the time query was spoken – no longer receiving requests corresponding to previously displayed content).  

Regarding claim 30 Van Os teaches The computer-implemented method of claim 21, wherein the first utterance was spoken by a first user and the method further comprises: 
receiving third audio data representing a third utterance spoken by a second user (137 particular user can be identified – multiple users can submit utterances); and 
prior to causing language processing to be performed using at least a portion of the third audio data, determining the third audio data includes a representation of the wakeword (91 trigger phrase).  

Regarding claim 31 Van Os and Watson teach A system (Van OS abstract; figures 1-3) comprising: 
at least one processor (Van OS abstract; figures 1-3); and 
at least one memory comprising instructions that, when executed by the at least one processor (Van Os abstract; figures 1-3), cause the system to: 
operate a device in a first mode corresponding to sending audio data for language processing following detection of a wakeword; 
receive first audio data representing a first utterance; 
process the first audio data to determine a representation of the wakeword;
in response to determining the representation of the wakeword, cause language processing to be performed using at least a portion of the first audio data; 
in response to receiving the first audio data representing the first utterance, determine to operate the device in a second mode corresponding to sending further audio data received within a period of time for language processing, the further audio data being sent for language processing without detection of a wakeword; 4 14990811.1Appl. No. 17/178,868Attorney Docket No.: P40024-USO2CON Amdt. dated August 18, 2022 
receive second audio data representing a second utterance; 
determine the second utterance was received within the period of time; and 
in response to operating the device in the second mode and the second utterance being received within the period of time, cause language processing to be performed using at least a portion of the second audio data regardless of whether the second audio data includes a representation of the wakeword.
Claim recites limitations similar to claim 21 and is rejected for similar rationale and reasoning
  
Claim 32 recites limitations similar to claim 22 and is rejected for similar rationale and reasoning
Claim 33 recites limitations similar to claim 23 and is rejected for similar rationale and reasoning
Claim 34 recites limitations similar to claim 24 and is rejected for similar rationale and reasoning
Claim 35 recites limitations similar to claim 25 and is rejected for similar rationale and reasoning
Claim 36 recites limitations similar to claim 26 and is rejected for similar rationale and reasoning

Claim 39 recites limitations similar to claim 29 and is rejected for similar rationale and reasoning
Claim 40 recites limitations similar to claim 30 and is rejected for similar rationale and reasoning



7.	Claims 27-28, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al (2015/0382047) in view of Watson in further view of Baldwin et al (2008/0091406).

Regarding claim 27 Van Os does not specifically teach where Baldwin teaches The computer-implemented method of claim 24, further comprising: receiving third audio data representing a third utterance not related to the skill (8 – user utterances); and discarding the third audio data (8: conversational speech engine may include a noise tolerance module that may discard words or noise which has no meaning in a given context; may filter other human conversations and/or utterances within a range of one or more microphones).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Baldwin to allow for non-related speech to be discarded.

Regarding claim 28 Van Os does not specifically teach where Baldwin teaches The computer-implemented method of claim 27, further comprising, by the device: determining that the third utterance is not related to the skill (8).  
	Rejected for similar rationale and reasoning as claim 27

Claim 37 recites limitations similar to claim 27 and is rejected for similar rationale and reasoning
Claim 38 recites limitations similar to claim 28 and is rejected for similar rationale and reasoning


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655